DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5, 7-9, and 12 are currently amended. Claims 4, 6, 11, and 13 are cancelled. Claims 14-16 are newly added.
In view of the amendment, filed 02/28/2022, the following objections and rejections are withdrawn:
Specification and claim objections
Rejections under 35 U.S.C. 112(b) for use of “encapsulates”

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Union on December 18, 2019. It is noted, however, that applicant has not filed a certified copy of the EP19461617.3 application as required by 37 CFR 1.55.

Claim Interpretation
Claims 3, 7, and 10 recite “the screen is made of a material with high thermal radiation insulation capacity.” The specification provides that a material which meets this criteria includes metals such as steel, stainless steel, copper, brass, aluminum, and combinations and alloys of such metals [0021]. The scope of “high” thermal radiation insulation capacity is therefore interpreted to include the metals listed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, US 2014/0159284 A1 in view of Chapiro et al., US 2019/0299522 A1 and Montgomery, US 2018/0333915 A1. Evidentiary support is provided by Migliori et al., US 2020/0079014.

Leavitt discloses a liquefier assembly for use in extrusion-based additive manufacturing systems ([0001]), which is a sub-component of a print head 18 in a system for printing 3D parts ([0022], Figs. 2A-2B). The liquefier assembly 64 includes liquefier tube 80, thermal sleeve 82, and nozzle 84 (Fig. 4). The liquefier assembly 64 receives filament from the filament guide mechanism 60, heats the filament in a hot zone along the liquefier tube 80, and extrudes melted filament through the nozzle 84 secured to the outlet end of the tube ([0042], [0047], [0052], [0053]).

    PNG
    media_image1.png
    780
    389
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    786
    504
    media_image2.png
    Greyscale


As to claim 1, Leavitt teaches a print head for 3D printers (print head 18) that comprises: (a) a head body, which includes an internal cold zone and an internal hot zone (backbone assembly 62, cold zone 128, hot zone 120, Figs. 2B-4 and 7, [0068]-[0069]); (b) a print nozzle (nozzle 84, Figs. 4-8); (c) a tube within the head body (liquefier tube 80, Figs. 4-5), wherein the tube is configured to receive and transport a printing material from a source within a 3D printer to the print nozzle (filament received by liquefier assembly 64 from guide tube 16 and filament drive mechanism 60 and extruded from nozzle 84 [0047], [0053]; Figs. 4, 6), wherein the tube (i) spans the internal cold zone and the majority of the internal hot zone (Figs. 6-7) and (ii) does not include any joints or locations at which separate tubes connect (liquefier tube 80, Fig. 5); and (d) a heating block (thermal sleeve 82, Fig. 4), wherein the heating block is attached within the internal hot zone (Fig. 7) and directly to the print nozzle (Fig. 7); and one or more vents that are positioned above the heating block and configured to deliver air flow to a portion of the tube that resides within the internal cold zone (openings in backbone assembly 62, Figs. 3-4).
Leavitt depicts the tube 80 spanning the majority of the hot zone 120, but the outlet end 96 of tube 80 stops at a distance after entering the nozzle, before reaching the end of the region 120 depicted in Fig. 7. Leavitt therefore does not disclose the tube spanning the hot zone.
Chapiro teaches a nozzle 10 for dispensing a printer filament in a 3D printing system (Figs. 1, 2, 4, 10c), including a filament guide tube 283 (Figs. 10b-10c) which passes continuously through a cooling chamber 290, a radiative chamber 278 with heating element 286, and the nozzle end 102 (Figs. 10b-10c). Chapiro shows the tube spanning the entirety of the hot zone (below). The filament guide tube contracts near the end and can essentially operate as the tip of the nozzle during printing operations ([0139]), reducing the need for a separate nozzle or tip components.

    PNG
    media_image3.png
    556
    706
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube design taught by Leavitt with the extended tube taught by Chapiro in order to reduce the need for additional nozzle tip components. Furthermore, extending the tube further into the nozzle of Leavitt would predictably provide a stronger mechanical connection between the tube and the nozzle.
Leavitt teaches the tube and print nozzle are connected together at the outlet end of the tube (Figs. 5-6) and modified Leavitt features the tube extending further into the print nozzle, i.e., a stronger or more rigid connection. While Chapiro teaches the tube end can function as a nozzle tip, the references do not explicitly disclose the tube is integrally formed with the print nozzle.
However, integrally forming the already-connected tube and nozzle, especially where the tube extends even further through a length of the nozzle for a more rigid connection, would be considered a modification or improvement well within the purview of one of ordinary skill in the art. Reasoning for such a modification would include simplifying the construction and reducing the likelihood that the parts are unintentionally separated. When the difference between the prior art and the claimed structure is a matter of making integral the two-piece connected tube and nozzle construction, the courts have held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04(V)(B)). It is already known in the art to permanently attach an extrusion nozzle and liquefier tube, e.g., by welding, as evidenced by Migliori ([0034]), and whether the parts are rigidly secured, permanently attached, or integrally constructed they function as one unit. 
Since Leavitt in view of Chapiro teaches a connected nozzle and tube where the nozzle and tube are connected over most or all of the length of the nozzle, and it is known to permanently attach the same components in the same context, one of ordinary skill in the art would find it obvious that the tube and print nozzle are integrally formed. Doing so would predictably reduce the number of separate pieces and therefore joints in the system, eliminate the need for attaching the pieces together, and reduce the possibility that the components become unintentionally detached.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connected liquefier tube and nozzle taught by Leavitt in view of Chapiro with the integrally formed tube and nozzle in order to minimize the number of separate pieces and joints in the system and reduce the likelihood of unintentional separation with a reasonable expectation of success.
The thermal sleeve taught by Leavitt is attached within the internal hot zone, and Leavitt discloses other suitable configurations for heating blocks can be used ([0052]), however Leavitt is silent as to the heating block being attached to the head body. 
Montgomery teaches an extrusion head for a three-dimensional printer including a feed tube 104 for receiving and transporting filament material, a heater 102, and a nozzle 103 ([0045]-[0046]; Figs. 1, 4, 9). The heater 102 is thermally coupled with the downstream portion of the feed tube 104 for heating a filament within the tube ([0047], Fig. 9). The heater 102 is attached to a head body (“cooler”) 101 and connected to the nozzle 103 (Figs. 1, 4, 9, 10, 17). With the design proposed by Montgomery, the thin-walled tube does not need to function as a structural member and can be partially or completely relieved of mechanical loading, and therefore the wall thickness of the tube can be reduced to improve its thermal isolation performance ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element taught by Leavitt to be attached to the head body as taught by Montgomery in order to relieve the tube of mechanical loading.

As to claim 2, Leavitt further discloses a screen that is positioned around the heating block (heat shield 70 with tip shield 71; Figs. 3-4, 8). 

As to claim 3, Leavitt is silent as to the material of the heat shield 70 and therefore is silent as to the heat shield 70 being made of a material with high thermal radiation insulation capacity, however Leavitt discloses the tip shield 71 is fabricated from one or more metallic materials such as stainless steel which allow it to withstand elevated temperatures ([0077]) and that the tip shield 71 blocks radiation from the bulk of the liquefier assembly 64 from reaching the 3D part under construction. 
Since Leavitt proposes the use of stainless steel for the tip shield 71, one of ordinary skill in the art would find it obvious to use the same material for the heat shield 70, and stainless steel is cited by Applicant as an example of a material with high thermal radiation insulation capacity ([0021]). Leavitt therefore teaches the screen is made of a material with high thermal radiation insulation capacity.

As to claim 5, Leavitt teaches the tube is made from a metallic material (thermally conductive material such as stainless steel, [0049]). Leavitt is silent as to the material of the connected nozzle. 
However, since Leavitt discloses the tube is made from a metallic material, and the tube and print nozzle are integrally formed (claim 1), it would have been obvious to one of ordinary skill in the art that the print nozzle is also made of metallic material. Furthermore, the same benefits associated with the use of metallic materials for the tube (thermal stability, thermal conductivity [0059]) would apply to the nozzle, which is also in the hot zone and is to deposit a melted material.
It is further noted that use of a metallic material for a print nozzle is known in the art, as evidenced by Migliori (steel [0034]).

As to claim 7, and as set forth above for claims 1-3, Leavitt in view of Chapiro, and Montgomery teaches, with evidentiary support from Migliori, a print head for 3D printers that comprises: 
(a) a head body, which includes an internal cold zone and an internal hot zone; 
(b) a print nozzle; 
(c) a tube within the head body, wherein (i) the tube is configured to receive and transport a printing material from a source within a 3D printer to the print nozzle, (ii) the tube spans the internal cold zone and the internal hot zone and does not include any joints or locations at which separate tubes connect; and (iii) the tube and the print nozzle are integrally formed;
(d) a heating block, wherein the heating block is attached to the head body within the internal hot zone and directly to the print nozzle; 
(e) a screen that is positioned around the heating block, wherein the screen is made of a material with high thermal radiation insulation capacity; and
(f) one or more vents that are positioned above the heating block and configured to deliver air flow to a portion of the tube that resides within the internal cold zone.
As discussed above, the integrally formed tube and print nozzle is considered obvious (claim 1), and Leavitt (claim 5) teaches the tube and print nozzle are both formed from metallic material. The limitation of the tube and the print nozzle integrally formed together from a single piece of metallic material (iii) has not been specifically addressed.
The above claims do not recite integrally formed together from a single piece of metallic material, however in the case the parts are integrally formed and made from metallic material as set forth, forming from a single piece of metallic material (e.g., by casting or injection molding) would be expected in order to use a known and economical forming method. It is noted that for the purpose of examination, integrally formed has already been consistently interpreted to encompass a part made from a single piece of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connected tube and nozzle taught by Leavitt with the tube and nozzle integrally formed together from a single piece of metallic material with a reasonable expectation of success, motivated by a simplified construction, reduced likelihood of unintentional detachment, and known benefits of using metallic materials for the components in the hot zone, as taught by Leavitt. 

As to claim 8, Leavitt in view of Chapiro and Montgomery teaches all of the limitations of the claim as set forth above for claim 1, and Leavitt further discloses a 3D printer (additive manufacturing system 10 for printing 3D parts, Fig. 1, [0029]).

As to claim 9, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 8 as set forth above, and Leavitt discloses the remainder of the claim limitations as set forth above for claim 2.

As to claim 10, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 9 as set forth above, and Leavitt teaches the remainder of the claim limitations as set forth above for claim 3.

As to claim 12, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 8 as set forth above, and Leavitt teaches the remainder of the claim limitations as set forth above for claim 5.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Chapiro and Montgomery, as applied above, and further in view of Migliori et al., US 2020/0079014.

As to claim 14-16, Leavitt in view of Chapiro and Montgomery teaches the limitations of claims 2, 7, and 9. Leavitt does not disclose a heat shield which is (a) is mounted to the print nozzle; (b) is not connected to the screen; and (c) exhibits a circular dimension.
Migliori teaches a print head in an extrusion-based additive manufacturing system including a liquefier assembly comprising a metallic tube 142 coupled to a metallic nozzle 144 ([0007]-[0008], [0034], Fig. 3A). Heater 141 is positioned at the lower longitudinal region of the liquefier assembly to heat and melt the feedstock or filament within the tube ([0035]). Migliori discloses a tip shield 154 mounted to the print nozzle (extrusion tip 144) which exhibits a circular dimension (see Figs. 3A-B below):

    PNG
    media_image4.png
    319
    361
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    280
    426
    media_image5.png
    Greyscale

While Migliori does not call the tip shield a “heat shield,” one of ordinary skill in the art would reasonably expect an intended purpose, if not the primary purpose, of the tip shield 154 is to block excess heat from the above heater 141 from reaching a print area below the nozzle. Leavitt stresses the importance of preventing heat from radiating onto the 3D part under construction, because heat can soften the part such that accuracy and feature detail can be lost ([0078]). Furthermore, the tip shield 154 of Migliori appears substantially similar structurally to the claimed heat shield, reference number 24 in figures of the instant application (see below):

    PNG
    media_image6.png
    434
    343
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    431
    267
    media_image7.png
    Greyscale

Leavitt teaches a tip shield 71, which is shown in Figs. 3-4 and 8. The tip shield 71 blocks radiation from the bulk of the liquefier assembly from reaching the 3D part under construction and reduces the accessible area of heated nozzle 34 to a small area ([0079]). Leavitt’s tip shield 71 therefore appears to serve substantially the same function in the same manner as Migliori’s tip shield which is mounted to the nozzle and exhibits a circular dimension. One of ordinary skill in the art could have substituted the tip shield of Leavitt for the tip shield of Migliori and reasonably expect to achieve the predictable results of blocking heat from a heater positioned relatively above the nozzle from reaching a print area below. With the described substitution, the tip shield is not connected to the screen because the tip shield is connected directly to the nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the tip shield of Leavitt to use the tip shield of Migliori, which would be expected to function as a heat shield and is mounted to the print nozzle, not connected to the screen, and exhibits a circular dimension, because doing so amounts to a simple substitution of one known element for another to obtain the predictable results of blocking heat from a heater from reaching a print area below the nozzle. Furthermore, the tip shield of Migliori may reasonably be expected to better shield the lower section of the nozzle and below print area from excess heat since it is directly connected to the nozzle and thus would be situated between thermal sleeve 82 and the print area, as opposed to the configuration of Leavitt’s tip shield 71 outside of shield 70 shown in Figs. 2-3.
It is noted that the reference number 154 in Migliori is mistakenly referred to as “145” in the patent application publication and is corrected to 154 in the issued patent (US 11097474).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues (p.8) that the cited prior art, Leavitt, does not disclose one or more vents that are (a) positioned above the heating block and (b) configured to deliver air flow to a portion of the tube that resides within the internal cold zone, as required by amended claim 1. Applicant provides (p. 9) that the Office Action alleges that the openings shown (but not expressly identified or described) in the back bone assembly 62 of Leavitt (Figures 3-4) satisfy this limitation, however the openings are neither described nor illustrated to be capable of delivering air flow to the portion of the tube residing within the internal cold zone, and the position of Applicant’s vents are much higher and above the heating block, unlike the openings shown in Leavitt.
	This is not found persuasive. Openings in the backbone assembly 62 of Leavitt appear substantially similar to the vents 30 depicted in the instant application. See Figures from the instant application (left two images) and Leavitt (right) below:

    PNG
    media_image8.png
    591
    301
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    582
    392
    media_image9.png
    Greyscale
           
    PNG
    media_image10.png
    610
    438
    media_image10.png
    Greyscale

All of the circled openings in Fig. 3 of Leavitt (above right) are positioned above the heater (thermal sleeve), and the top-most openings can be considered much higher, although this is not a claimed limitation. As to the limitation “configured to deliver air flow to a portion of the tube that resides within the internal cold zone,” since the structural configuration, and the relative position, of the openings is essentially the same as the depicted vent capable of performing this function, it is expected that they are configured to deliver air flow as claimed. Furthermore, since Leavitt clearly depicts multiple openings, this configuration would be expected to facilitate an air flow to/past the internal cold zone. 
The instant specification provides no further detail limiting how the vents specifically are configured to perform this function which distinguishes over Leavitt. The specification states that the 3D printer may incorporate a fan to generate air flow (paragraph [0022]), but this is not describing a specific configuration of the vents.

Applicant argues (p. 9) that the cited prior art references do not disclose, or even suggest, a 3D printer having a tube that is integrally formed with the print nozzle. Applicant states that it is untrue that Leavitt is silent as to the tube and the print nozzle [being] integrally formed together from a single piece of material, and instead Leavitt explains that a nozzle is secured to the liquefier tube at outlet end, and a person of ordinary skill in the art would interpret “secured to” as coupling one part (the tube) to another (the nozzle).
The examiner wishes to clarify that the statement of “is silent” in the prior Office Action is intended to mean Leavitt does not state that the tube is integrally formed with the print nozzle. It is agreed that the tube and nozzle of Leavitt are coupled together, and this was mentioned in the previous Office Action (“connected together”).
Applicant states (pp. 9-10) that Migliori, the cited reference addressing the integrally formed limitation, describes connecting the tube and nozzle through, e.g., welding, as described in the prior Office Action. The Office then relied upon MPEP 2144.04(V)(B) and In re Larson, as previously cited, for the proposition that converting two separate parts into a single integral part is obvious. Applicant points to Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983), also cited in the MPEP, and states that, similar to the Schenck decision, the feature of Applicant’s claimed print head provides a clear and identifiable benefit over the prior art, citing paragraph [0019] of the instant specification which states that “the tube 14 is preferably constructed without any joints (e.g., it is constructed without separate tubes adjoining each other, as otherwise included in various prior art printers), which eliminates the possibility of printing material leaks (which are sometimes observed in prior art print heads).” (Emphasis in original.)
This is not found persuasive. As provided above, integrally forming the already rigidly secured tube and nozzle would have been an obvious change at least to simplify a two-piece construction into one, reduce the number of joints in the assembly, and reduce the likelihood that the parts are unintentionally separated. Migliori is introduced as evidence to the fact that, in a substantially similar configuration and environment, it is known to permanently connect the same components, for example by welding, which can be considered functionally the same as integrally forming. It is maintained that the conversion of a rigidly secured tube-nozzle assembly to an integral tube-nozzle assembly, in view of the instant specification, is obvious in this case, as shown by MPEP 2144.04(V)(B) and In re Larson. Additionally, it is noted that Schenck refers specifically to a bolted assembly (not a “rigidly secured” assembly, as in In re Larson), compared to an integral assembly. It is further noted that the underlined section above appears to be directed to an advantage of the joint-free tube, not clearly to the integrally formed tube and nozzle. 

Applicant notes (pp. 11-12) that new claims 14-16 recite limitations pertaining to Applicant’s heat shield and screen that are not disclosed in the cited references. Applicant further notes that the configuration of Applicant’s heat shield and screen are not only different from that disclosed in Leavitt, but also more suitable to withstand extremely high print temperatures (such as over 400 degrees Celsius). 
It is noted that the features upon which applicant relies (i.e., suitability to withstand extremely high temperatures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that the configuration of the tip shield and heat shield of Leavitt are inferior for printing at higher temperatures required with certain materials, and Applicant’s configuration is advantageous insofar as the configuration is more efficient at dispersing heat. The new limitations of new claims 14-16 have been addressed above in the body of this rejection with the incorporation of Migliori.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/016150 A1 Lee, cited as disclosing all features of the original and amended claim 1 in the EP application corresponding to the instant application.
CN108927997A Jiang, US 20190168452 A1 Besim, US 20190248071 A1 Hsieh, and WO 2019155611 A1 Taniguchi, cited as particularly relevant in the search report of the EP application corresponding to the instant application.
US 6004124 A Swanson et al. discloses a liquefier assembly including a single-piece tube of stainless steel (or brass, copper, titanium, other steels, high melting temperature plastic) that may be welded or brazed to the nozzle. Suitable modeling material filaments include metals, alloys, and glass.
US 20120164256 A1 Swanson et al., referred to in Leavitt [0047] for discussing the backbone assembly including heat shield 70. The openings in the heat shield are described as “inlet vents” or “vents” which direct/pass air flow for cooling. The reference also provides that the heat shield is formed from metal, e.g., a steel stamped plate.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754